Judgment unanimously reversed on the law with costs and petition granted, in accordance with the following memorandum: Special Term erred in declaring County of Ontario Resolution No. 408-84 unconstitutional because it violated the gift provision of NY Constitution, article VIII, § 1. Resolution No. 408-84 authorized the abandonment of a portion of the right-of-way of County Road Np. 16 to adjacent property owners because it was no longer necessary for highway purposes. Although no monetary consideration was required in this resolution, the record establishes that this action relieved the county of long-standing administrative problems and responsibilities caused by the many encroaching property uses along the road (see, Highway Law § 118-a). These circumstances provide adequate consideration for the county’s abandonment of unnecessary portions of its rights-of-way. (Appeal from judgment of Supreme Court, Ontario County, Wesley, J. — art 78.) Present — Callahan, J. P., Denman, Boomer, Green and Lawton, JJ.